DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on application CN2018220369258 filed 12/05/2018; however, the Examiner notes that Applicant has not filed a certified copy as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
If the applicant is aware of any prior art or any other co-pending applications material to patentability which are not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. See MPEP 2001, especially MPEP 2001.06(b); see also Dayco Prods., Inc. v. Total Containment, Inc., 329 F.3d 1358 (Fed. Cir. 2003) and McKesson Info. Solutions, Inc. v. Bridge Med., Inc., 487 F.3d 897 (Fed. Cir. 2007). Pertaining to requirements of Examiner diligence of prior art, see Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972).
Specification
The disclosure is objected to because of the following informalities:
[0026] last punctuation mark should be a period, not a semicolon.  
Appropriate correction is required.
Applicant is reminded of the proper language and proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
use of phrases which can be implied (“The present invention relates to the technical filed of”; “The present invention”);
	comparison to the prior art; and
stray “[fig. 1]” appearing on the separate page of the Abstract.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Cui* (CN 203133107 U; hereafter “Cui”) in view of Hu** et al (CN 204988347 U; hereafter “Hu”), Dong*** et al (CN 202209961 U; hereafter “Dong”), and in further view of Kraige et al (US 20150241463 A1; hereafter “Kraige”).
*Applicant supplied machine translation utilized for providing English citations 
**machine translation cited to PTO-892 and utilized for providing English citations 
***machine translation cited to PTO-892 and utilized for providing English citations 




    PNG
    media_image1.png
    343
    266
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Cui teaches a point inspection vibrometer (fig. 1) configured to monitor vibration and temperature (Title “A Piezoelectric Type Acceleration Sensor Of Integrated Temperature Detection”; [0002] “vibration”; Examiner notes the vibrometer as so capable of monitoring rotating equipment if attached to a stator portion), comprising: 
a housing (fig. 1, shell 10), internally provided with 
a piezoelectric transducer (fig. 1, transducer comprising piezoelectric element 6) ([0013] “piezoelectric type acceleration sensor”), 
a temperature detection component (fig. 1, thermistor 2) and 
a circuit board (fig. 1, circuit board 8) (Examiner notes this best maps to Applicant’s second circuit board), 
wherein 
the piezoelectric transducer (fig. 1, transducer comprising piezoelectric element 6) is in communication connection with the circuit board (fig. 1, circuit board 8),
and the piezoelectric transducer (fig. 1, transducer comprising piezoelectric element 6) and the temperature detection component (fig. 1, thermistor 2) are both in communication connection (transducer through circuit board and thermistor directly) with an external processor (not shown; via connector 11) (Abstract “temperature compensation of the acceleration sensor”; [0009] “the acceleration sensor output accuracy of the temperature change of the temperature compensation of the acceleration sensor output is post-processor”; [0006] “the circuit board is electrically connected with the connector through the cable passing through the shielding cover”; Abstract “a thermistor is embedded in the blind hole, and electrically connected with the connector through the cable”), and 
the circuit board (fig. 1, circuit board 8) is connected with a transmitting component (fig. 1, wired connector 11).  
Cui is silent to items: 1) wherein the first circuit board is a printed circuit board; and 2) wherein the vibrometer is configured to monitor rotating equipment. Cui does not teach items: 3) wireless communication; 4) wherein the first circuit board is provided with a wireless transmitting component; and 5) wherein the temperature detection component is in communication connection with the first circuit board. 

    PNG
    media_image2.png
    648
    329
    media_image2.png
    Greyscale

Regarding items 1), 2), and 5), Hu teaches a Vibration Temperature Integrated Sensor (Title “A Miniaturized Vibration Temperature Integrated Sensor”) comprising a first printed circuit board (fig. 1, PCB 6), and a vibrometer (fig. 1, vibration sensing chip 7) configured to (at once so envisaged as a miniaturized version therefor) monitor rotating equipment (not shown) (bold for emphasis: page 2 Background technology “
vibration and temperature signal measured by the sensor to diagnose the mechanical state, mechanical failure diagnosis of the most common, the most effective method. main signal mechanical equipment vibration generated in the operation process, temperature, sound and other information reflecting the mechanical equipment operation state, wherein the temperature and vibration are the two most important parameters, most rotating equipment state monitoring all need to measure these two parameters”), and wherein the temperature detection component (fig. 1, temperature sensing chip) is in communication connection with the first printed circuit board (fig. 1, PCB 6) (page 3, Embodiment “vibration sensing chip 7 and temperature sensing chip 8 arranged on the printed circuit board 6, printed circuit board 6 is further connected to a signal transmission line 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu’s acceleration & temperature connecting PCB with Cui’s Acceleration Sensor Of Integrated Temperature Detection, thereby providing integration of the acceleration and temperature data within the sensor prior to externally communicating the data and thus simplifying the transfer of information to a single signal. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu’s known monitoring need of rotating equipment states for the two most important parameters with Cui’s Acceleration Sensor Of Integrated Temperature Detection thereby providing motivation for the intended use of monitoring rotating equipment. The Examiner additionally notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, Cui’s sensor is capable of measuring rotating equipment, and further, secondary reference Hu provides additional motivation for the configuration and intended use therefor.
Regarding item 3) and relevant to item 4), Dong teaches a Temperature, Vibrating Wireless Monitoring Device (Title) comprising a wireless transmitting component for wireless communication (Abstract “temperature, vibrating wireless monitoring device, comprising a signal processing module, vibrating sensor, a wireless emitting module, barrel, a barrel cover, a wireless sending antenna, device main body bolt, temperature sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize wireless communication means for temperature and vibration monitoring—as supported by Dong—instead of Cui’s wired communication means thereby providing the advantages of easier remote placement, remote monitoring, and/or less physical maintenance.
Cui as modified by Dong still does not explicitly teach item 4) wherein the first circuit board is provided with a wireless transmitting component.

    PNG
    media_image3.png
    489
    430
    media_image3.png
    Greyscale

Regarding item 4), Kraige teaches piezoelectric wireless vibration sensor for rotation machinery comprising a first printed circuit board (PCB) provided with a wireless transmitting component (PCB antenna) ([0034] “The antenna 116 may be a patch, chip, PCB antenna, or the like”; Title “VIBRATION SENSOR”; [0001] “vibration sensor including a wireless accelerometer”; [0002] “Many industrial facilities and processes are heavily dependent on rotating machines or other machines with cyclic motion, for instance pumps, compressors, fans, motors, engines, etc.”; [0036] “Piezoelectric accelerometers”; the Examiner notes with regards to PCB antenna & patch, that a PCB antenna is commonly understood as including a patch antenna on a PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Kraige’s PCB antenna with Cui’s modified first PCB thereby providing an explicit and conventional component for the convenient wireless transfer of the measured parameters, wherein PCB antenna have the known advantages of being able to operate within a desired bandwidth, command a high level of strength and/or network reliability, and/or have a thin profile thereby saving space and making the overall apparatus smaller.

Regarding claim 2, which depends on claim 1, 
 Cui as modified by Kraige suggests wherein the wireless transmitting component is a wireless PCB antenna (see analysis of claim 1), and it is the Examiner’s position that an ordinary artisan would at once envisage the PCB antenna as the claimed wireless patch on a PCB, the Examiner further noting that various nomenclature are commonly utilized for the same antenna, exemplary including microstrip antenna (non-patent literature have been cited to the PTO-892 for factual evidence of this assertion).
Nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Cui’s (modified by Kraige) wireless PCB antenna as a patch thereby providing the expected advantages of low profile, small area, and a well-known technology commercially available and easily incorporated into the manufacturing of a wireless electronic device.
 
Regarding claim 3 and claim 11, where claim 3 depends on claim 1 and where claim 11 depends on claim 2, 
 Cui does not teach wherein the housing (fig. 1, shell 10) is internally filled with pouring sealant.  
Hu teaches wherein the housing (fig. 1, shell 5) is internally filled with pouring (at once so envisaged as poured) sealant (Abstract “a stainless steel shell is filled with epoxy resin”; page 3, about middle of page “using epoxy resin 4 so that the vibration sensing chip and a temperature sensing chip 8 installed firmly without loosing and improve the accuracy of temperature and vibration signal measurement, filled with epoxy resin 4 higher than the printed circuit board 6 along the height, thus it can not only has firm packaging function, but also can effectively protect the signal transmission line 1 and the connector part of the printed circuit board 6. ensure the reliability of whole miniaturized vibration integrated temperature sensor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu’s housing filling of epoxy resin with Cui’s housing thereby providing firm encapsulation, protecting circuitry and connecting lines, and/or ensuring improvement in the accuracy and/or reliability  of the temperature and vibration signal measurement.
Furthermore, the pouring operation involves a manufacturing process wherein the order of operations matters; in the present case, however, the claim is drawn to an apparatus. The determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04, and it has been held that the patentability of a product does not depend on its method of production as put forth by MPEP 2113 (see also In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). Additionally, the Examiner takes Official Notice that pouring epoxy resin is a conventional activity, routinely performed for the advantages of ease of filling, and  either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the filing of epoxy resin was performed by pouring, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so pour for the aforementioned ease.

Claim(s) 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Cui in view of Hu, Dong, Kraige, and in further view of Chernovol**** et al (RU 185539 U1; hereafter “Chernovol”).
****machine translation cited to PTO-892 and utilized for providing English citations 

Regarding claim 4 and claim 12, where claim 4 depends on claim 1 and where claim 12 depends on claim 2, 
 Cui teaches wherein the housing (fig. 1, shell 10) is provided with a base (fig. 1, base 1), the piezoelectric transducer (fig. 1, transducer comprising piezoelectric element 6) is arranged at the center of the base (fig. 1, base 1), and the temperature detection component (fig. 1, thermistor 2) is installed in a blind hole in the base (fig. 1, base 1) ([0013] “in base 1 is provided with a blind hole, the thermistor 2 by glue 3 filled in the blind hole”).
Cui does not teach (claim 4/12 limitation) wherein the temperature blind hole is formed at a side part of the base, nor relatedly, does Cui teach (limitation of claim 5) wherein the base is further internally provided with a mounting hole configured to be connected with the rotating equipment.  
Kraige teaches wherein a base (fig. 1, base 104) is further internally provided with a mounting hole (fig. 1, bore 132) configured to be connected with the rotating equipment ([0020] “rotating machines”; [0020] “ mounting arrangement 130 may include a threaded bore 132 capable of receiving a threaded member 134, such as for example, a threaded screw or stud. It should be appreciated that the threaded member 134 can be fixedly coupled with a host structure 150, thereby enabling the sensor 100 to be coupled with the host structure 150 by coupling the threaded bore 132 with the threaded member 134”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kraige’s internal bore connection arrangement for Cui’s external projection connection arrangement thereby providing a means to mount to rotating equipment without having to be inserted into said equipment, and which further places the piezoelectric sensing element closer to the equipment for increased vibration sensitivity & accuracy of vibration measurements.
The Examiner notes that as modified, Cui still does no teach (claim 4/12 limitation), wherein the temperature blind hole is formed at a side of base, and that the modification to replace the external projection for an internal bore mounting would displace the position of Cui’s temperature sensor.
However, It has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975),and see MPEP § 2144.04(VI)(C). In the present case, only ordinary skill in the art is required to laterally move the positioning of the temperature blind hole to a side of the base, thereby meeting the claim limitation of claim 4/12 as well as solving the issue of where to place the temperature sensor in the combination with Kraige.
Furthermore, and as evidence of the ordinary skill in the art, Chernovol teaches a housing (fig., housing 1 & 2) with internally provided piezoelectric transducer (fig., piezoelectric sensor 5) and a temperature detection component (fig., temperature sensor 6), wherein the housing (fig., housing 1 & 2) comprises a base (fig., housing 2), and wherein the temperature detection component (fig., temperature sensor 6) is installed in a blind hole formed at a side part of the base (fig., housing 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chernoval’s positioning of a temperature sensor laterally to the side of the housing base with respect to a piezoelectric sensor with Cui’s temperature sensor, thereby rearranging Cui’s temperature sensor blind hole in a position still able to properly measure, while allowing for closer proximity of a piezoelectric sensor to the sensed force parameters thereby increasing sensitivity & accuracy of measurements with the piezoelectric sensor. The Examiner additionally notes this to be complimentary to Kraige’s modification for an internal bore mounting to a surface.

Regarding claim 5, which depends on claim 4,
 Cui as modified (particularly by Kraige, see analysis of claim 4) suggests wherein the base (fig. 1, base 1) is further internally provided with a mounting hole (projection of Cui was previously modified to be replaced by Kraig’s threaded bore 132 for mounting to a structure) configured to be connected (via the bore for a complimentary threaded member) with the rotating equipment (not shown; see analysis of claim 4, and see also analysis of independent claim 1 pertaining to the conventional intended use for measuring rotating equipment).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Cui in view of Hu, Dong, Kraige, Chernovol, and in further view of Boltshauser* et al (EP 0014744 A1; hereafter “Boltshauser”)
*machine translation cited to PTO-892 and utilized for providing English citations

Regarding claim 9, which depends on claim 4, 
 Cui teaches wherein the piezoelectric transducer (fig. 1, transducer comprising piezoelectric element 6) is installed on the base (fig. 1, base 1) through a second bracket (fig. 1, bracket 5), and comprises 
a piezoelectric (fig. 1, piezoelectric element 6) and a mass block (fig. 1, weight block 7) which are sleeved on the second bracket (fig. 1, bracket 5) in sequence from inside to outside, and 
a second printed circuit board (fig. 1, circuit board 8) arranged above the mass 4843-2614-3662v.1EFSblock (fig. 1, weight block 7), and 
a shielding case (fig. 1, shielding cover 9) is further arranged outside the second bracket (fig. 1, bracket 5).  
Cui does not state wherein the piezoelectric is a piezoelectric ceramic.
However, the Examiner takes Official Notice that it is conventional to form the shear element of a
 piezoceramic material for the well-known advantages thereof inclusive of controllable polarization
 processes, high charge amplified output, ability to perform in high-temperature operating environments,
 low noise, light weight, and/or flexible geometry. Additionally, the Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, choosing a commercially available and well-known material such as a piezoelectric ceramic for a known intended use in a piezoelectric accelerometer/vibrometer. 
Furthermore, and as factual supporting evidence of piezoceramics being conventionally utilized, Boltshauser teaches wherein the piezoelectric element is a piezoceramic (“(fourth page, first paragraph “ring shear element 4, which can consist of a commercially
 available piezoceramic”; third page, about fourth paragraph “The transducer element according to the
 invention thus uses an annular shear element, formed from a hollow cylinder made of piezoelectric single
 crystal or ceramic material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a piezoelectric ceramic—as supported by Boltshauser—thereby providing the above mentioned advantages, the Examiner additionally noting that piezoceramics for accelerometers are conveniently commercially available thereby simplifying the manufacturing and assembly.  

Regarding claim 10, which depends on claim 9, 
 Cui does not teach items: 1) wherein the piezoelectric a piezoelectric ceramic; and 2) wherein said piezoelectric is an annular structure formed through splicing of multiple single bodies.
Regarding item 1), Cui as modified by Boltshauser suggests wherein the piezoelectric is a piezoelectric ceramic, see analysis of claim 9, the Examiner noting in particular, that commercial piezoceramics are conventionally utilized for shear based accelerometers/vibrometers.  

    PNG
    media_image4.png
    220
    193
    media_image4.png
    Greyscale

Regarding item 2), the Examiner notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to form an annular piezoelectric element from a plurality of piezoelectric segments, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize segments for expected advantages in assembly including easier fitting onto a bracket.
Furthermore, Boltshauser teaches wherein a piezoelectric (fig. 10, two-part ring-shear element consisting of segments 47 & 48) is an annular structure formed through splicing of multiple single bodies (each of 47 & 48) (the Examiner additionally notes that an alternative, but likewise relevant example of four circular segments which are connected to one another is shown in fig. 9, the Examiner further noting that it goes without saying that a two-part or multi-part piece can also be used instead of a four-part ring shear element, see section of Boltshauser pertaining to fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Boltshauser’s multi-part annular piezoelectric shear element structure with Cui’s piezo for the aforementioned motivation.

Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Cui in view of Hu, Dong, Kraige, and in further view of Yao et al (US 20170030944 A1; hereafter “Yao”).

Regarding claim 6 and claim 13, where claim 6 depends on claim 1 and where claim 6 depends on claim 2, 
Cui does not teach wherein the housing is internally provided with a first bracket configured to install the first printed circuit board, and the first bracket is arranged above the piezoelectric transducer.

    PNG
    media_image5.png
    309
    415
    media_image5.png
    Greyscale

Yao teaches a wireless piezoelectric accelerometer and system (Title) configured to monitor equipment ([0065] “The mounting portions 821 can be a stud mounting hole for ease of mounting the wireless piezoelectric accelerometer 800 on a machine or structure to be monitored”) comprising a housing (fig. 8, casing 809) internally provided with a first bracket (fig. 8, plate 323 with retainer 335) configured to install a first printed circuit board (fig. 8, PCB 833) provided with a wireless transmitting component (fig. 8, wireless module 805), and the first bracket (fig. 8, plate 323 with retainer 335) is arranged above the piezoelectric transducer (fig. 8, piezoelectric shear-mode sensor 801), (pertinent to limitation of dependent claim 7, and motivation) wherein the first bracket (fig. 8, plate 323 with retainer 335) is installed with a battery (fig. 8, battery 817) configured to provide power.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yao’s PCB & battery bracket with Cui’s housing thereby providing a sturdy location for placement of Cui’s modified additional PCB, and, additionally, providing a convenient location for a battery for said PCB with wireless component.

Regarding claim 7, which depends on claim 6,
 Cui as modified (particularly by Yao) suggests (see analysis of claim 6) wherein the first bracket (modified to include Yao’s  bracket comprising plate 323 with retainer 335) is installed with a battery (modified to include Yao’s battery 817) configured to provide power (including providing power to the PCB with wireless component).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Cui in view of Hu, Dong, Kraige, and in further view of Clements (US 5963681 A; hereafter “Clements”).
Regarding claim 8 and claim 14, where claim 8 depends on claim 1 and where claim 14 depends on claim 2,
Cui as modified suggests a first printed circuit board (see analysis of claim 1).
Cui does not teach a light guide post arranged perpendicular to the first printed circuit board, the other end of the light guide post extends to the outside of the housing, so as to transmit light source information displayed on the first printed circuit board to the outside of the housing.  
Clements teaches further comprising a light guide post (fig. 12, light conduit structure 10) arranged perpendicular to a first circuit board (circuit board having light source 20), the other end of the light guide post (fig. 12, light conduit structure 10) extends to the outside of the housing (fig. 12, enclosure 42), so as to transmit light source information displayed on the first circuit board (circuit board having light source 20) to the outside of the housing (fig. 12, enclosure 42) (col. 4, ll. 51-65 “The enclosure serves as housing for the system, and has a certain number of light viewing apertures, each displaying a light source with relevant information to the system”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Clements circuit board mounted light(s) with light guide(s) to Cui’s modified first printed circuit board thereby providing a light display with relevant information to the system, the Examiner exemplary noting conventional information including power status and/or error and/or low battery. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856